                                                                         401 Park Avenue South
                                                                         New York, NY 10016
                                                                         (212) 571-2000

                                                                         535 Mission Street, 14th Fl.
                                                                         San Francisco, CA 94105
                                                                         (415) 262-0096
Robert W. Ottinger
Direct: (212) 583-0030                                                   OTTINGERLAW.COM
robert@ottingerlaw.com




June 10, 2020

By ECF

Hon. Steven M. Gold
U.S. Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:      Buchanan v. Pay-O-Matic Check Cashing Corp., et al.
                No. 19-cv-3571 (SMG)

Dear Judge Gold:

        We represent Plaintiff-intervenor Carmen Luyando in the above-referenced matter and
write to request that the Court allow us to contact putative class and/or collective members for
purposes of investigating the fairness of the proposed settlement, as we believe Lee Litigation
Group, PLLC (“LLG”) has an ongoing conflict of interest in representing or negotiating a
settlement for both sub-classes of managers and customer sales representatives (“CSRs”). See
Dkt. No. 107.

        Defendants previously moved to disqualify LLG on the ground that Defendants’
managers were responsible for enforcing CSRs’ compliance with Defendants’ timekeeping
policies, which created a conflict between the two groups. See Dkt. No. 69-10. Specifically,
managers would either be in the position of admitting that they did not properly enforce
Defendants’ timekeeping policies, or denying CSRs’ claims, which would put the managers into
direct conflict with the CSRs and would require LLG to impeach or discredit the managers. See,
e.g., Baas v. Dollar Tree Stores, Inc., 2008 WL 906496 (N.D. Cal. 2008) (finding that counsel
could not adequately represent class where it represented manager in a different matter who
knew about and encouraged “off-the-clock” work of putative class members in the current
matter, stating, “The spectacle of an attorney skewering her own client on the witness stand in
the interest of defending another client demeans the integrity of the legal profession and
undermines confidence in the attorney-client relationship.”) (internal citations omitted); see also
Walker v. Apple, 4 Cal.App.5th 1098 (2016). On May 24, 2019, the Court resolved Defendants’
motion to disqualify LLG by ordering that LLG would represent a sub-class of plaintiffs with
manager titles and The Ottinger Firm, P.C. (“The Ottinger Firm”) would represent a sub-class of
CSRs, which addressed LLG’s conflict of interest without disqualifying LLG.
6/10/20
Page 2 of 3


         Subsequently, without The Ottinger Firm’s knowledge or consent, LLG violated the
Court’s May 24, 2019 minute entry and reached a global settlement in principle for both sub-
classes of managers and CSRs, even though LLG’s conflict of interest in representing both sub-
classes affected settlement negotiations. See NYC Eth. Op. 2004-01, 2004 WL 2155078 at *6
(N.Y.C. Assn. B. Comm. Prof. Jud. Eth.) (stating that, in the context of settlements, where there
are “genuine conflict of interests” among class members “within what has hitherto been
considered a single class, the lawyer [plaintiffs’ counsel] may be obliged to inform the court and
clients that a single lawyer or group of lawyers can no longer properly represent the class as a
whole, so that appointment of additional counsel, subclassing, or redefinition of the class is
appropriate.”); see also Aliano v. CVS Pharmacy, Inc., 2018 WL 3625336 at *6 (E.D.N.Y. 2018)
(Gold, M.J.) (“An actual conflict is not a prerequisite to a finding of inadequacy; even a potential
conflict of interest is sufficient to render a named plaintiff an inadequate class representative.”)
(internal quotations and citations omitted). Indeed, given the potentially conflicting testimony of
managers and CSRs,1 LLG’s conflict of interest likely affected the amount of any settlement.
Further, the timing of the settlement suggests that LLG put its own financial interests above the
putative class members’ interests. See Polar Intern. Brokerage Corp. v. Reeve, 187 F.R.D. 108,
118 (S.D.N.Y. 1999) (“Many courts and commentators have described the danger of a conflict of
interest between plaintiffs’ counsel in a class action suit and their clients – the class members
they represent – namely, the temptation of class counsel to sacrifice procuring value for the class
in exchange for maximizing attorneys’ fees.”). Following the Court’s May 24, 2019 minute
entry preventing LLG from continuing to represent the sub-class of CSRs, LLG surreptitiously
reached a global settlement in principle without The Ottinger Firm’s knowledge, and advised the
Court of such settlement and requested a stay of mailing notice of a collective action on July 10,
2019, only about a month and a half after the Court ordered that LLG would no longer represent
the CSRs in its May 24, 2019 minute entry. In our view, LLG appears to have rushed to a global
settlement once the Court appropriately found that LLG could not represent the CSRs, and prior
to the mailing of FLSA collective notice, which would inevitably add opt-in plaintiffs who could
provide testimony about Defendants’ compensation practices and potentially increase the value
of the case.

        Although, on March 25, 2020, the Court granted LLG’s and Defendants’ request to stay
notice of a collective action and stated that LLG will represent “all prospective class members”
to negotiate a settlement prior to sending notice of a collective action, see Dkt. No. 107, we are
concerned that LLG’s ongoing conflict of interest has affected settlement negotiations and that
LLG is undervaluing the case. Specifically, in its preliminary approval papers, LLG downplays
its own clients’ claims of “off-the-clock” work, stating that documents produced by Defendants
such as time and payroll records do not prove Plaintiffs’ time shaving claims, including the claim
that CSRs were required to perform uncompensated work at the end of their shifts or that
Defendants required CSRs to work “off-the-clock” during lunch breaks. See Dkt. No. 112, p. 19.
LLG has minimized Plaintiffs’ claims as substantiated only by “anecdotal recollections,” even
though “off-the-clock” claims can only be proved through testimony. See Dkt. No. 112, p. 19.

1 Although in their motion to disqualify, Defendants only addressed the potential conflict created by managers
enforcing CSRs’ compliance with Defendants’ timekeeping policies, another potential conflict is that CSRs might
testify that managers acted as the CSRs’ supervisors and, accordingly, performed exempt duties, making the
managers ineligible for overtime compensation under the executive exemption of the FLSA or NYLL.


                   535 Mission Street, 14th Floor | San Francisco, CA 94105 | www.ottingerlaw.com
6/10/20
Page 3 of 3

In any event, the testimony in the record – namely, the declarations of Eva Figueroa and Javon
Jones in support of conditional certification – indicates that putative class members worked for
significant amounts of time “off-the-clock” after their shifts to “close out” their teller machines
(which took approximately 15-30 minutes), and swap cash drawers (which took approximately
15 minutes), and worked through lunch breaks that were deducted from their pay. See Dkt. Nos.
26, ¶ 8(a), (b), (d); 27, ¶ 8(a), (b), (d).

        Given our concerns about LLG’s ongoing conflict of interest, and that the nature of “off-
the-clock” claims is such that proving them requires testimony, we believe the only way to
determine whether LLG’s proposed settlement is fair is to allow The Ottinger Firm to conduct an
adequate investigation of it, including by contacting and speaking to putative class members.
Out of deference to the Court and its Order on March 25, 2020 stating that LLG will represent
“all prospective class members” to negotiate a settlement, we are writing to the Court to seek
permission to contact putative class members, though case law is clear that such contact is not
prohibited prior to class certification. See Garret v. Metropolitan Life Ins. Co., 1996 WL 325725
(S.D.N.Y. 1996) (“But before class certification, the putative class members are not
‘represented’ by the class counsel for purposes of DR 7-104 [no-contact rule].”) (citing cases)
(internal citations omitted); Resnick v. American Dental Ass’n., 95 F.R.D 372 (N.D. Ill. 1982)
(“Before certification DR 7-104 [no-contact rule] does not apply because the potential class
members are not yet “represented by” counsel.”) (internal citations omitted); cf. Van Gemert v.
Boeing Co., 590 F.2d 433 n. 15 (2d Cir. 1978) (“The argument that there is no attorney-client
relationship between the absentees and class counsel is not persuasive. A certification under
Rule 23(c) makes the Class the attorney’s client for all practical purposes.”) (emphasis added)
(internal citations omitted); Weight Watchers of Philadelphia, Inc. v. Weight Watchers Intern.,
Inc., 455 F.2d 770 (2d Cir. 1972).

       We thank the Court for its attention to this matter.

       Respectfully submitted,

       /s/ Finn Dusenbery
       Finn Dusenbery




                 535 Mission Street, 14th Floor | San Francisco, CA 94105 | www.ottingerlaw.com
